In a proceeding pursuant to CPLR article 78 to review a determination of the Village Board of the Incorporated Village of Lake Grove, dated February 9, 1987, which denied the petitioner’s application for an area variance, the respondents appeal from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), dated July 22, 1987, which vacated the determination and directed the appellants to issue a special permit to the petitioner.
Ordered that the judgment is affirmed, without costs or disbursements.
We find that the denial of an area variance to the petitioner was arbitrary and capricious and served to deprive her of any use of the property (see, Matter of Fulling v Palumbo, 21 NY2d 30). We note, moreover, that the Village Board failed to demonstrate that a legitimate public interest would be fostered by the denial of the application for an area variance (see, Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, affd 67 NY2d 702). Accordingly, the judgment appealed from is affirmed. Moflen, P. J., Eiber, Sullivan and Harwood, JJ., concur.